PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kendrup, John, Ingvar Feldtblad
Application No. 15/600,299
Filed: 19 May 2017
For: INTRAUTERINE DEVICE, AND A METHOD OF REDUCING THE RATE OF DIFFUSION OF ACTIVE INGREDIENTS IN SAID INTRAUTERINE DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “REQUEST TO ACCEPT LATE PAYMENT OF REPLY BRIEF FEE” filed March 23, 2021, which is treated as requesting an extension of time under 37 CFR § 1.136(b).

The petition under 37 CFR § 1.136(b) is DISMISSED.

An Examiner’s Answer to Appeal Brief was issued on January 22, 2021. 

A Reply Brief and Request for Oral Hearing along with the Request for Oral Hearing fee of $1360.00 was filed on March 22, 2021. 

The subject petition was filed on March 23, 2021, along with the petition fee of $220.00 and the Appeal Forwarding Fee of $2,360.00.

37 CFR § 41.45(c) states:
(c) Extensions of time. Extensions of time under § 1.136(a) of this title for patent applications are not applicable to the time period set forth in this section. See § 1.136(b) of this title for extensions of time to reply for patent applications and § 1.550(c) of this title for extensions of time to reply for ex parte reexamination proceedings.

37 CFR § 1.136(b) states:
When a reply cannot be filed within the time period set for such reply and the provisions of paragraph (a) of this section are not available, the period for reply will be extended only for sufficient cause and for a reasonable time specified. Any request for an extension of time under this paragraph must be filed on or before the day on which such reply is due, but the mere filing of such a request will not effect any extension under this paragraph. In no situation can any extension carry 

The petition requests that the Appeal Forwarding Fee, filed March 23, 2021, be accepted with an extension of time in accordance with 37 CFR § 1.136(b).

As provided by 37 CFR § 1.136(b), any request for an extension of time must be filed on or before the day on which such reply is due. Here, the reply to the Examiner’s Answer was due March 22, 2021, in accordance with 37 CFR § 41.45(a). The request for an extension of time under 37 CFR § 1.136(b) was filed March 23, 2021. Therefore, the request under 37 CFR § 1.136(b) does not meet the requirements of the statute because it was not filed on or before the day on which the reply to the Examiner’s Answer was due.  

For the reasons provided above, the petition under 37 CFR § 1.136(b) is DISMISSED.

The Appeal Forwarding Fee, filed March 23, 2021, was accepted in the decision to revive the application under 37 CFR § 1.137(a), issued May 13, 2021. 

Telephone inquiries related to this decision should be directed to Petitions Examiner Jason Olson at (571) 272-7560.
	
/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions